In error on a bill of exceptions from the common pleaa The plaintiff had not assigned errors, and after the return of a scire facias guare executionem non, moved for leave to *373take out a writ, ordering the judges of tbe court below to come in and confess or deny their seal, and that in the meantime all proceedings by the defendant should be stayed. Ordered accordingly, and that the judges appear at the City Hall of the city of New York, on the first day of nest term.(a)

 See vol. 1, 511, The People v. Judges of C. B. for Washington County